UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6987



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WALTER LOUIS INGRAM,

                                              Defendant - Appellant.



                            No. 99-7131



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WALTER LOUIS INGRAM,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-92-116, CA-97-3512-JFM)


Submitted:   October 21, 1999             Decided:   October 27, 1999
Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Walter Louis Ingram, Appellant Pro Se. Andrea L. Smith, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Walter Louis Ingram seeks to appeal the district court’s

orders denying his motions to reconsider a previous order denying

relief on his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ions and find no reversible error.   Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Ingram, Nos. CR-92-116;

CA-97-3512-JFM (D. Md. May 17 & July 27, 1999).   We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED



                                 2